Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 03-1846

                            UNITED STATES,
                         Plaintiff, Appellee,

                                      v.

                        WILLIAM A. AIVALIKLES,
                         Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Joseph A. DiClerico, U.S. District Judge]


                                   Before

              Lynch, Lipez and Howard, Circuit Judges.



     William Aivalikles on brief pro se.
     Karen G. Gregory, Attorney, Tax Division, Department of
Justice, David English Carmack, Attorney, Tax Division, Department
of Justice, and Eileen J. O'Connor, Assistant Attorney General, on
brief for appellee.




                           February 24, 2004
          Per Curiam.   William Aivalikles, an attorney acting

pro se, appeals the district court's grant of summary judgment

in favor of the government in this tax deficiency case brought

under 26 U.S.C. §§ 7401-7403.    In response to the government's

motion, which was supported with certified assessments for the

tax years in question, appellant offered only an affidavit

containing unspecific and unsubstantiated assertions that the

assessments overstated the amount of unpaid tax, which he

certified as "true to the best of [his] knowledge and belief."

The district court properly found the affidavit insufficient to

demonstrate any triable issue with regard to the correctness of

the tax deficiency assessments.       See Perez v. Volvo Car Corp.,

247 F.3d 303, 318 (1st Cir. 2001); Cadle Co. v. Hayes, 116 F.3d

957, 960-61 (1st Cir. 1997).

          Affirmed.   See 1st Cir. R. 27(c).




                                -2-